Citation Nr: 0313901	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  94-41 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for left knee injury 
residuals, status post resection for synovial hyperplasia 
with patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1993 from the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, 
confirmed and continued a noncompensable evaluation for left 
knee injury residuals with synovial hyperplasia.

In January 1997 the Board remanded this matter for further 
development.  Subsequent to this remand, the RO granted a 10 
percent disability rating for the veteran's left knee 
disorder in a February 2002 rating decision, effective the 
date of initial entitlement, following a grant of temporary 
total evaluation for treatment of a service connected 
condition requiring a period of convalescence.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left knee symptoms more closely resemble 
impairment compatible with moderate recurrent subluxation or 
lateral instability or a malunion of the tibia and fibula 
with moderate knee or ankle disability.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
left knee injury residuals, status post resection for 
synovial hyperplasia with patellofemoral pain syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5262 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that in April 
1965 the veteran received a contusion of the left leg, and 
was subsequently treated for recurrent pain in the left knee 
in February 1967.  

By rating decision dated in July 1968, the RO granted 
entitlement to service connection for residual injury, left 
knee, with synovial hyperplasia.  A noncompensable evaluation 
was assigned.  

On September 7, 1993 the veteran filed a claim of entitlement 
to an increased rating for his left knee disability.  An 
October 1993 VA examination report obtained in conjunction 
with this claim indicated a range of knee motion from 0-135 
degrees, no ligamentous instability and no palpable 
hypertrophy.  Bilateral knee X-rays were found to be 
completely normal, with no evidence of cartilage loss or 
osteopenia associated with rheumatoid arthritis.  The 
diagnostic impression was normal knees on physical and 
radiographic examination.  The examiner did not discuss 
whether any pain was elicited from the veteran during the 
examination.

Private treatment records obtained reflect treatment in 1990, 
1992, 1993, 1996 and 1997 for rheumatoid arthritis affecting 
multiple joints.  These records did not clarify whether the 
left knee was affected by rheumatoid arthritis, although 
there were notes showing knee complaints at times, such as in 
July 1992.

An April 1997 report from GM (Initials), MD, is noted to 
reveal an impression of Class III rheumatoid arthritis and a 
separate impression of recurrent synovitis, left knee 
secondary to old injury in the Navy.  This physician opined 
that the veteran had mechanical instability of the knee and 
that an magnetic resonance imagine (MRI) was needed to rule 
out internal derangement.  

Among records obtained from VT (Initials), MD, is a March 
1997 radiology report showing a negative study of the left 
knee, although MRI findings from April 1997 revealed 
degenerative changes of the menisci of the left knee.  An 
April 1997 letter from Dr. VT reflects a 20-year history of 
rheumatoid arthritis, mainly involving his hands and wrists.  
The veteran was also noted to have osteoarthritis of the left 
knee.  This physician related a history of left knee problems 
of intermittent pain, swelling and tenderness since the 
veteran's hitting his knee in the Navy.  These problems were 
said to have progressively worsened to the point where he 
used a cane for additional support.  Prior X-rays of the left 
knee were noted not to reveal any erosions or degenerative 
changes, but recent MRI findings showed degenerative changes 
of both menisci.  Other records from this doctor reflect 
treatment for other problems besides the left knee in 1997.  

The report of a June 1997 VA examination reflects a history 
of rheumatoid arthritis since the age of 30 that was said to 
affect multiple joints including the left knee.  A brief 
mention was made of the service injury to his left knee.  The 
physical examination reflected very mild degenerative changes 
of both knees, greater on the right.  The left knee had some 
medial compartment narrowing with subchondral sclerosis and a 
smooth posterior margin of the patella.  Bilateral knee 
crepitus, greater on the right side was noted, and there was 
evidence of a possible Baker cyst on the left popliteal area.  
No other pertinent left knee disability findings were noted.  
The assessment was that his examination was consistent with 
rheumatoid arthritis particularly involving his upper 
extremities and cervical spine.  Findings regarding his knees 
were consistent with degenerative joint disease, left greater 
than right as well as a possible Baker cyst.  The examiner 
wanted further examination with ultrasound to check for 
Bakers cyst.  

VA treatment records from October 1997 reflect that the 
veteran was seen at this time for left knee complaints, which 
he indicated had been due to osteoarthritis rather than 
rheumatoid arthritis according to what doctors had told him.  
He complained of the left knee giving way at times and he was 
currently using a cane due to this.  

On examination he had an active range of left knee motion 
from 0 to 85 degrees, and no effusion was noted.  The 
physician also noted no ligamentous instability, although a 
subcutical nodule popped along the lateral retinaculum of the 
left knee upon flexion and extension.  X-ray was noted to 
show medial narrowing, but no other abnormalities; this 
narrowing was suspected to be secondary to rheumatoid 
arthritis.  The examining physician also suspected lateral 
parapatellar plica of the left knee.  

The report of a December 1998 VA examination revealed 
complaints of pain in the left knee since his last VA 
examination said to have taken place in August 1997, where 
the veteran claimed he popped his knee doing a one leg knee 
bend on the left.  The pain was particularly noted on full 
extension and the presence of a plica was also noted.  On 
physical examination the left knee had a range of motion from 
0 to 120 degrees and his knee was stable to ligamentous 
examination.  His patella tracked well on flexion and 
extension, and there was no effusion.  When moving the knee 
roughly 10 degrees short of full extension, a soft tissue was 
noted to pop in and out from underneath the patella on the 
lateral aspect of the knee.  This was moderately tender to 
palpation, although there was no medial or lateral joint line 
tenderness.  X-rays showed no degenerative changes or 
fractures.  

The impression in December 1998 was of left knee pain.  The 
examiner opined that the veteran could have aggravated a 
preexisting plica during his last VA examination, which was 
said to have taken place in August 1997.  The examiner opined 
that the plica was not due to any involvement in the military 
between 1963 and 1967 as this was not a soft tissue that 
develops due to injury.  However the examiner noted that the 
plica could have been irritated to the point of tearing it 
although this was less likely.  

A claims file review done in October 1999 reflects that the 
examiner noted that the prior joint examination of June 1997 
was a rheumatologic examination and that there was no mention 
of any significant episode of pain during a squat test as had 
been mentioned by the veteran in December 1998.  The examiner 
also noted that there was no evidence of any examination 
having taken place in August 1997.  
The examiner noted that there did not appear to be 
radiographic or clinical findings consistent with 
degenerative changes in the left knee.  The only significant 
finding was noted to be the plica.  The examiner felt that 
the veteran's left knee symptoms could be due to the plica 
formation or due to rheumatoid arthritis.  The examiner 
expressed doubt that the veteran really needed to use a cane 
for ambulation because of the left knee.  

The report of a September 2000 VA orthopedic examination was 
conducted to ascertain whether the veteran's current knee 
pain was due to his service-connected injury or due to a 
preexisting plica.  Upon examination, a bilateral palpable 
plica was noted.  It snapped distally and proximally upon 
flexion and extension and caused some pain.  He also had 3+ 
crepitus and a positive retropatellar grind test, which was 
consistent with patellofemoral pain syndrome.  He also had 
weakness of his "VMO."  The impression was patellofemoral 
pain syndrome as likely as not secondary to his service 
connected injury, with a superimposed lateral patellar plica.  
The examiner opined that although the plica caused some of 
the symptoms on the lateral aspect of the knee, the majority 
of the symptomatology and giving way of the knee was 
secondary to the patellofemoral pain syndrome known as 
chondromalacia patella.  

VA treatment notes from 2001 reflect continued left knee 
complaints.  In April 2001 the veteran's left knee was noted 
to have diminished range of motion with crepitus and popping 
of a nodular lesion on the lateral aspect during flexion and 
extension.  His exercise was noted to consist of yard work 
and occasionally riding a bike.  He was noted to use a cane.  
In July 2001 he was being prepared for surgery and his left 
knee complaints and findings were unchanged.  In August 2001 
the veteran underwent a left knee arthroscopy with resection 
of medial parapatellar plica, medial femoral chrondroplasty.  
The surgical report noted a long history of tenderness and 
pain in the left knee and mechanical symptoms of tenderness 
around the superomedial aspect of his patella with palpation.  
MRI and clinical findings were consistent with painful plica.  
Following surgery, the veteran was seen by physical therapy 
for a one-time visit and opted for a home exercise program to 
address his left knee functional deficits.  

VA treatment records from 2002 to 2003 reflect that the 
veteran persisted with left knee problems after the August 
2001 surgery.  In August 2002, X-ray findings revealed 
degenerative joint disease and internal derangement.  In 
October 2002, he presented with complaints that the left knee 
pain was worsened following the surgery and was concerned 
about mechanical lateral parapatellar symptoms.  On physical 
examination, there was no effusion and a range of motion of 0 
to 125 degrees, with mild lateralization of the patellar, 
positive "j" sign, positive squat test and patellar 
apprehension sign.  Mild degenerative changes on X-ray were 
noted.  

The impression was postoperative pain unchanged.  A Palumbo 
type knee brace was prescribed to aid in patellar tracking.  
Concerns about possible loose body post arthroscopy were 
noted.  The veteran was referred to prosthetics to obtain the 
brace and he was fitted with the brace in November 2002.  In 
January 2003, the veteran was scheduled to undergo 
arthroscopic surgery for left knee patellar plica.  However, 
a cardiac work up was done which revealed cardiovascular 
pathology.  As of March 2003 the veteran was still undergoing 
cardiovascular studies for the proposed left knee scope, 
which had not yet been scheduled.

The report of a May 2003 VA examination includes a review of 
the claims file records.  The examiner noted that on VA 
examination in September 2000, the veteran had been diagnosed 
with patellofemoral pain syndrome and a plica.  The examiner 
also reviewed an operative note regarding arthroscopic 
surgery done on the left knee in August 2001, with operative 
resection of the medial parapatellar plica and with findings 
otherwise revealing grade 2 chondromalacia, with otherwise 
normal findings except for the plica.  The arthroscopic 
procedure was noted to have not helped the veteran and he was 
said to have been scheduled to undergo another operation, but 
it was canceled due to heart problems.  A history of the 
injury in service was reviewed, with the injury noted to have 
happened when he smashed his knee against a hatch.  He was 
said to have periodic difficulty with his knee since that 
time.  

A diagnosis of rheumatoid arthritis involving multiple 
joints, such as his hands, was noted to have been made in the 
mid 1970's.  He was noted to have ongoing problems with 
rheumatoid arthritis, as well as continued left knee 
complaints.  However recent studies of sed rate, rheumatoid 
factor and ANA were noted not to reveal abnormal lab 
findings, although his hands were noted to still show 
findings consistent with rheumatoid arthritis. 

On physical examination, he had 1+ swelling of the left knee.  
His range of motion was from 0 to 95 degrees.  He had good 
stability of his knee and wore no brace.  He did occasionally 
use a cane intermittently and limped on his left knee.  He 
could stand for up to 15 minutes before he needed to sit 
down.  He was unable to squat.  He indicated he could ride 
his lawn mower with some difficulty.  The examiner opined 
that the veteran had a loss of motion of about 30 degrees due 
to pain in the left knee.  However he showed no evidence of 
weakness, fatigue or incoordination.  He was noted to have 
retired from working due to his rheumatoid arthritis 
rendering him unable to walk.  He was noted to have taken 
multiple medications such as prednisone and methotrexate.  
His hands and ankles were noted to be involved quite a bit 
with his pain syndrome.  

The examiner opined that it was as likely as not that the 
veteran's service connected blow to the left knee had given 
him some trouble.  He also had rheumatoid arthritis, but his 
left knee did not have the typical findings of severe 
synovitis associated with rheumatoid arthritis.  The examiner 
opined that it was speculation to think that the rheumatoid 
arthritis that came about after service was present at the 
time the veteran injured his knee in service.  The examiner 
opined that the service connected left knee injury could have 
given the veteran localized synovial hypertrophy, which was 
otherwise called medial plica and required an operation.  The 
examiner opined that in that sense, the veteran's recurrent 
left knee problems were service connected.  However the 
examiner stated that the rheumatoid arthritis was another 
factor, but did not appear to be a permanent factor in the 
left knee examination at present.  The examiner opined that 
the veteran does have functional impairment with a left knee 
reduced range of motion, inability to squat, climb and 
prolonged standing at present.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  

Pursuant to 38 C.F.R. § 4.14, for avoidance of pyramiding, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3 (2002).  

In determining the level of impairment, the disability must 
be considered in the context of the whole- recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment. 38 C.F.R. § 4.10 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002); 
see VAOPGCPREC 36-97.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as prouctive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (2002).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).



A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257. See VAOPGCPREC 23-97; see also VAOPGCPREC 
9-98.

Arthritis, degenerative (hypertrophic or osteoarthritis):  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:  With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. Note (1):  The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion. Note (2):  The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive. Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent. 38 C.F.R. § 4.71a; Diagnostic Code 5258.  



Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent. Flexion 
limited to 60° shall be rated 0 percent. 38 C.F.R. § 4.71a; 
Diagnostic Code 5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent. Extension 
limited to 15° shall be rated 20 percent.  Extension limited 
to 10° shall be rated 10 percent and extension limited to 5° 
shall be rated 0 percent. 38 C.F.R. § 4.71a; Diagnostic Code 
5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion of 140 degrees and extension of 0 degrees.  For the 
ankle, it is dorsiflexion 0 to 20 degrees and plantar flexion 
0 to 45 degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  38 C.F.R. § 4.71a; Diagnostic 
Code 5256.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits, or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2002).

Analysis

Preliminary Matter: Duty To Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  

This liberalizing legislation is applicable to the 
appellant's claim.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims 
folder.  Private and VA medical records were obtained.  A VA 
examination was conducted pursuant to the Board's remand 
instructions, and copies of the report are associated with 
the file.  

The RO's February 2002 Supplemental Statement of the Case and 
a separate VCAA letter advised the veteran of the newly 
enacted provisions of the VCAA and advised him what evidence 
VA would obtain on his behalf and what evidence he should 
submit or aid the RO in obtaining.  In addition, in February 
1994 and February 2002 rating decisions, the RO further 
notified the veteran of the evidence that is necessary to 
substantiate his claim.  Also, the RO informed the veteran in 
the Statement of the Case and Supplemental Statements of the 
Case of the information, medical evidence, or lay evidence 
necessary to support his claim.  The Board's January 1997 
remand likewise advised the veteran of evidence it would be 
obtaining and ordered the RO to obtain additional evidence 
such as the VA examination.  Quartuccio v. Principi, 16 Vet 
App. 183 (2002)

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and the  supplemental statements of the 
case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  

There is no indication that there is any additional relevant 
competent evidence to be obtained either by VA or by the 
veteran, and there is no specific evidence to advise him to 
obtain.  Therefore, the Board finds that VA can provide no 
further assistance that would aid in substantiating the 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

In February 2003 the Board undertook additional development 
on the issue reported on the title page pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  

In April 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  In 
accordance with the February 2003 development, the Board 
obtained copies of VA medical records from 2001 to 2003.  The 
Board obtained a report of a VA examination and medical 
opinion conducted in May 2003.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

Althoug this evidence has not been considered by the RO, and 
the appellant has not waived initial RO consideration of this 
evidence, such omission is considered harmless error in light 
of the favorable determination in this matter.

In any event, any deficiencies in the duties to notify and to 
assist constitute harmless error, and are not prejudicial to 
the appellant in view of the favorable determination as 
further addressed below.


Increased Rating for a Left Knee Disorder

Upon review of the evidence the Board finds that entitlement 
to a 20 percent evaluation, but no more is warranted for the 
veteran's left knee disorder.  

The evidence for consideration of this issue includes the 
treatment records subsequent to the veteran's August 2001 
left knee surgery and the examination report from May 2003, 
as well as earlier records.  

Current findings are given preference where adequate and thus 
the facts are clearly distinguished from those in Powell v. 
West, 13 Vet. App. 31 (1999) which clarifies the holding in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  See Bowling 
v. Principi, 15 Vet. App. 1, 15 (2001), noting that in Powell 
reversal regarding a disability rating decision was a limited 
remedy where the facts on adequate examinations provided no 
other permissible view of the evidence.  

The Board assigns significant weight to the more recent 
comprehensive examination of May 2003 and the recent VA 
treatment records in evaluating the claim for increase as 
this evidence shows a continuation of the increased symptoms 
since the veteran underwent surgery in August 2001.  It is to 
be given precedence over earlier evaluations in a claim for 
increase as it is comprehensive and adequate for rating 
purposes.  The record reasonably supports the finding of 
moderate functional impairment, which does support an 
increase to 20 percent disabling at this time.  See Powell, 
13 Vet. App. at 35; Bowling, 15 Vet. App. at 10-11.

The VA treatment records from 2002 to 2003 reveal that post 
surgery, the veteran continued to have knee problems such as 
pain and difficulty walking.  An October 2002 X-ray revealed 
internal derangement and degenerative joint disease.  His 
mechanical symptoms required that he be fitted with a Palumbo 
type brace.  Additional surgery was planned for January 2002, 
but appears to have been postponed due to cardiovascular 
concerns.  

Complicating matters in this case is the fact that the 
veteran has rheumatoid arthritis, which is not service 
connected and appears to have involved multiple joints, 
possibly including the left knee.  However some treating 
physicians at different times have determined the veteran to 
have degenerative arthritis, such as in June 1997.

Later records such as the October 1999 claims file review 
suggested that clinical and radiographic findings did not 
appear to be consistent with degenerative changes, but that 
the left knee symptoms could be due to the plica or to 
rheumatoid arthritis.  Further complicating matters are 
conflicting medical opinions regarding the plica formation 
and whether this left knee anomaly was related to service.  

In this matter, the Board notes that the September 2000 VA 
examination that predated the veteran's left knee surgery 
contains the opinion that the majority of the veteran's left 
knee symptoms, including crepitus, weakness, giving way and a 
positive retropatellar grind test, were caused by 
patellofemoral pain syndrome also known as chondromalacia 
patella.  The plica was said to cause a small portion of 
symptoms.  

The findings from the most recent VA examination of May 2003 
are noted to have been drafted after a review of the claims 
file and examination of the veteran.  The examination 
revealed no evidence of instability at the time of the 
examination and the veteran was noted to wear no brace.  
However there was 1+ swelling and range of motion was 0 to 95 
degrees.  The examiner opined that the veteran had lost about 
30 degrees of motion due to pain, although there was no 
evidence of weakness or incoordination.  

The functional limitation was noted to render the veteran 
unable to squat, climb or stand for prolonged periods.  
Regarding the question of arthritis, the examiner 
acknowledged that rheumatoid arthritis was a factor in the 
left knee disability, but indicated that this was probably a 
separate factor from the service connected disability.  This 
examiner did state that the medial plica could have been due 
to the service connected knee injury.

This evidence suggests that the functional limitations of the 
left knee more closely resemble a moderate impairment of the 
left knee with recurrent subluxation or lateral instability 
or an impairment of the tibia and fibula with moderate knee 
disability.  See 38 C.F.R. § 4.41a, Diagnostic Codes 5257, 
5262.  



However the overall evidence does not show the veteran's left 
knee disorder to meet the criteria for a compensable rating 
for limitation of motion.  Even with the functional loss of 
30 degrees due to pain shown on most recent examination, his 
range of motion was from 0 to 95 degrees.  Other medical 
records and examinations prior to the May 2003 examination 
showed nearly full range of motion from 0 to 120 degrees.  
This includes the October 2002 treatment record taken at a 
time when the veteran complained of worsening symptoms, but 
had a range of motion from 0 to 120.  Thus these ranges would 
not even meet a 0 percent criteria under DC 5260 and 5261.

In addition to the noncompensable ranges of motion 
demonstrated, the Board notes that the most recent VA 
examinations and claims file reviews indicate that arthritis 
is not part and parcel of the veteran's service connected 
pathology.  The October 1999 claims file review determined 
that the only significant finding at that time was plica, 
with no clinical evidence of degenerative changes.  The 
primary left knee pathology noted in the September 2000 VA 
examination was said to be due to chondromalicia patella, 
with a lesser degree of symptoms attributed to the plica 
formation.  Finally the May 2003 VA examination indicated 
that the rheumatoid arthritis could not be traced to the 
service injury.  The rheumatoid arthritis was separate from 
the service connected patellofemoral syndrome as well as 
separate from the plica formation which itself was opined to 
be traceable to the service related knee injury.

Because of these findings, the Board finds that a 
consideration of separate ratings under DC 5257 and for 
arthritis under DC 5003/5010 as contemplated by VAOPGCPREC 
23-97 is not applicable in this matter.  Thus, even though 
the veteran's left knee disorder more closely resembles a 20 
percent evaluation under DC 5257, an additional separate 
evaluation under the criteria for arthritis is not warranted.




Furthermore, the evidence does not show the left knee 
disorder to resemble severe recurrent subluxation or lateral 
instability that would warrant a 30 percent rating under DC 
5527.  Nor does it more closely resemble a malunion with 
marked knee or ankle disability under DC 5262.  

To the contrary, the findings from the May 2003 VA 
examination revealed the veteran at the time to not use a 
knee brace, to have no signs of instability at the time of 
examination and to only use his cane intermittently when 
walking.  Such findings are not indicative of severe 
instability or of malunion with marked knee disability.  
There is also no evidence of ankylosis so a higher evaluation 
is not warranted under DC 5256.  Regarding the remaining 
applicable diagnostic codes the 20 percent evaluation is 
either at or above the maximum allowable rating.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran the 
criteria for assignment of an extraschedular evaluation in 
the March 1994 statement of the case.

The CAVC has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
The Board does not find the veteran's left knee disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).

Currently the veteran is noted to be rated 20 percent 
disabled for his left knee disability.  He also is shown to 
have nonservice connected disabilities including rheumatoid 
arthritis.  He has been retired for a number of years due to 
his rheumatoid arthritis.  He is not shown to require 
frequent hospitalizations for his service connected left knee 
disability.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his left knee disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER


Entitlement to an increased evaluation of 20 percent for left 
knee injury residuals, status post resection for synovial 
hyperplasia with patellofemoral pain syndrome is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

